               Case 5:21-cv-00453 Document 1 Filed 05/06/21 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


 GEORGE P. SCHNEIDER, JR.,
                                                      CIVIL COMPLAINT
              Plaintiff,

 v.                                                   CASE NO. 5:21-cv-00453

 USAA FEDERAL SAVINGS BANK,
                                                      DEMAND FOR JURY TRIAL
              Defendant.


                                          COMPLAINT

         NOW COMES Plaintiff, GEORGE P. SCHNEIDER, JR. (“Plaintiff”), by and through his

attorneys, Consumer Law Partners, LLC, complaining as to the conduct of USAA FEDERAL

SAVINGS BANK (“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for Defendant’s violations of the Fair Credit

Reporting Act (“FCRA”) pursuant to 15 U.S.C. §1681 et seq., and the Bankruptcy Discharge

Injunction (“Discharge Injunction”) pursuant to 11 U.S.C. § 524.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FCRA. Subject matter jurisdiction

is conferred upon this Court by 28 U.S.C. §§ 1331 and 1337, as the action arises under the laws of

the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) as Defendant resides in

the Western District of Texas.




                                                  1
              Case 5:21-cv-00453 Document 1 Filed 05/06/21 Page 2 of 9




                                              PARTIES

    4. Plaintiff is over 18-years-of-age, and is a “consumer” as defined by 15 U.S.C. §§1681a(c)

and (b).

    5. Defendant offers various banking services to consumers across the United States.

Defendant is further engaged in the collecting or attempting to collect, directly or indirectly, debts

owed or due using the mail, telephone, and credit reporting. Defendant is organized under the laws

of the state of Texas, with its principal place of business located at 10750 McDermott Freeway,

San Antonio, Texas, 78288.

    6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                          BANKRUPTCY CASE

    7. Several years ago, Plaintiff obtained a home mortgage loan through Defendant.

    8. Plaintiff eventually fell behind on his monthly payments to Defendant, thus incurring debt

(“subject debt”).

    9. Plaintiff was also experiencing a number of other mounting financial obligations, so on

October 22, 2018, Plaintiff filed a Chapter 13 bankruptcy petition in the United States Bankruptcy

Court, District of Kansas (Topeka), Case Number 18-41347 (“bankruptcy”).

    10. Schedule D of the bankruptcy petition contained the subject debt, and listed Defendant as

an entity to be provided notice regarding the subject debt being listed in Plaintiff’s bankruptcy

petition.

    11. On October 25, 2018, the Bankruptcy Noticing Center (“BNC”) served Defendant with

notice of Plaintiff’s Chapter 13 Bankruptcy Case, Meeting of Creditors, & Deadlines.



                                                  2
             Case 5:21-cv-00453 Document 1 Filed 05/06/21 Page 3 of 9




   12. On October 1, 2020, Plaintiff filed a Notice of Conversion in his bankruptcy proceeding,

which converted his case from Chapter 13 to Chapter 7 of the United States Bankruptcy Code.

   13. On October 2, 2020, the Bankruptcy Court granted Plaintiff’s Notice of Conversion, and

Plaintiff filed an Amended Chapter 7 bankruptcy petition.

   14. Schedule E/F of the amended bankruptcy petition listed the subject debt, and further listed

Defendant as an entity to be provided notice regarding the subject debt being listed in Plaintiff’s

amended bankruptcy petition.

   15. On October 4, 2020, the Bankruptcy Noticing Center (“BNC”) served Defendant with

notice of Plaintiff’s Chapter 7 Bankruptcy Case, Meeting of Creditors, & Deadlines.

   16. On January 25, 2021, the Bankruptcy Court entered an Order of Discharge in Plaintiff’s

bankruptcy case of all dischargeable debts, including the subject debt.

   17. The Order of Discharge expressly stated:

            “This order means that no one may make any attempt to collect a
            discharged debt from the debtors personally. For example, creditors
            cannot sue, garnish wages, assert a deficiency, or otherwise try to collect
            from the debtors personally on discharged debts. Creditors cannot contact
            the debtors by mail, phone, or otherwise in any attempt to collect the debt
            personally. Creditors who violate this order can be required to pay debtors
            damages and attorney’s fees.”

   18. The BNC served Defendant with the Order of Discharge on January 27, 2021.

   19. Pursuant to 11 U.S.C. §524, the Order of Discharge invoked the protections of the

discharge injunction, prohibiting any acts to collect upon the subject debt by Defendant.

   20. Plaintiff’s personal liability on the subject debt was extinguished via his bankruptcy

discharge, thus terminating any business and contractual relationship Plaintiff may have had with

Defendant or its agents.




                                                3
             Case 5:21-cv-00453 Document 1 Filed 05/06/21 Page 4 of 9




                        DEFENDANT’S POST-DISCHARGE COMMUNICATIONS

    21. In early 2021, Plaintiff was looking to improve his credit, so he accessed his Experian

credit report, and much to his dismay, Plaintiff discovered that Defendant had accessed his

consumer report without authorization, including on at least February 5, 2021.

    22. Plaintiff was taken aback by Defendant’s conduct, as he had not signed up, nor applied,

for Defendant’s services after his bankruptcy discharge.

    23. Yet, Defendant intentionally misrepresented to the credit reporting agencies (“CRAs”),

including Experian, that Plaintiff was attempting to obtain credit with it, had a current credit

relationship, or had a current business relationship with Plaintiff. Defendant’s misrepresentation

and false certification resulted in the CRAs releasing Plaintiff’s highly confidential and sensitive

personal information to Defendant.

    24. However, Plaintiff had no account or business transactions with Defendant at the time this

request was made.

    25. Defendant accessed Plaintiff’s consumer report without the consent or knowledge of

Plaintiff.

    26. Defendant both negligently and willfully violated the FCRA by impermissibly obtaining

Plaintiff’s consumer reports.

    27. Defendant had no legitimate business need for Plaintiff’s consumer reports at the time that

it requested a copy of Plaintiff’s credit reports from the CRAs on February 5, 2021.

                                            DAMAGES

    28. Plaintiff suffered from emotional distress due to Defendant’s unlawful attempts to collect

the discharged subject debt as he was led to believe that his bankruptcy had no legal effect.

Defendant’s reporting of the subject debt was highly confusing to Plaintiff.



                                                 4
              Case 5:21-cv-00453 Document 1 Filed 05/06/21 Page 5 of 9




   29. Plaintiff was unduly inconvenienced and harassed by Defendant’s unlawful attempts to

collect and misrepresent the discharged subject debt.

   30. The entire experience has imposed upon Plaintiff significant distrust, frustration, distress,

and has rendered Plaintiff helpless as to his ability to obtain financing and to regain a firm foothold

on his creditworthiness, credit standing, and credit capacity.

   31. As a result of the conduct, actions, and inactions of Defendant, Plaintiff has suffered

various types of damages as set forth herein, including specifically, invasion of privacy, expenses

and time incurred curing and remediating account activity, constant vigilance in detecting account

activity, out-of-pocket expenses, the loss of credit opportunities, injury to reputation, time and

money expended meeting with his attorneys, monitoring his credit file, mental and emotional pain

and suffering.

   32. Concerned about the violations of his rights and protections afforded by his bankruptcy

discharge, Plaintiff sought the assistance of counsel to ensure that Defendant’s collection efforts

ceased.

                   COUNT I - VIOLATIONS OF THE FAIR CREDIT REPORTING ACT

   33. Plaintiff restates and reallages paragraphs 1 through 32 as though fully set forth herein.

   34. Defendant is a “person” as defined by 15 U.S.C. §1681a(b).

   35. Defendant is a “furnisher of information” as defined by 15 U.S.C. §1681s-2 and a

“financial institution” as defined by 15 U.S.C. §1681a(t).

   36. At all times relevant, the above mentioned credit reports were “consumer reports” as that

term is defined by §1681a(d).

   37. The FCRA prohibits any person or entity from using or obtaining a consumer credit report

unless the user has a permissible purpose enumerated under the FCRA. See 15 U.S.C. §1681b(f).



                                                  5
             Case 5:21-cv-00453 Document 1 Filed 05/06/21 Page 6 of 9




   38. On February 5, 2021 which was after the date of the Discharge Order, Defendant obtained

Plaintiff’s consumer report from Experian and the CRAs.

   39. On each such occasion that Defendant obtained Plaintiff’s consumer report from the CRAs

subsequent to January 25, 2021, the date of the Discharge Order, Defendant represented to

Experian and the CRAs that such access was authorized for an “account review” purpose.

   40. At the time of each such “account review” inquiry made by Defendant, Plaintiff’s credit

reports reflected that he had no open accounts with Defendant in relation to the subject debt.

   41. Defendant was also on notice that the subject debt was included and discharged in the

Bankruptcy Case, and that it was legally prohibited from pursuing any further collection against –

or even communicating with – Plaintiff or the CRAs concerning such debt(s).

   42. As such, on each occasion that Defendant obtained Plaintiff’s consumer report from the

CRAs subsequent to January 25, 2021, the date of the Discharge Order, Defendant had actual

knowledge that it did not have a permissible purpose under the FCRA to obtain such information.

   43. In requesting and obtaining Plaintiff’s personal and private consumer report information

with actual knowledge that it did not have a permissible purpose to do so, Defendant willfully

violated the FCRA for each such inquiry it made.

   44. Defendant’s violations have deprived the Plaintiff of the right to control his own personal

information, which is a major aspect of privacy that is protected by the FCRA.

   45. As pled in paragraphs 28 through 32, Plaintiff has been harmed and suffered damages as a

result of Defendant’s illegal actions.

   WHEREFORE, Plaintiff, GEORGE P. SCHNEIDER, JR., respectfully requests that this

Honorable Court enter judgment in his favor as follows:

   a. Declare that the practices complained of herein are unlawful and violate the
       aforementioned statute;

                                                6
              Case 5:21-cv-00453 Document 1 Filed 05/06/21 Page 7 of 9




   b. Award Plaintiff actual damages, in an amount to be determined at hearing, for each of the
       underlying FCRA violations;
   c. Award Plaintiff statutory damages of $1,000.00 for each violation of the FCRA, pursuant
       to 15 U.S.C. §1681n;
   d. Award Plaintiff punitive damages, in an amount to be determined at hearing, for the
       underlying FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o;
   e. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C. §1681n
       and 15 U.S.C. §1681o; and
   f. Award any other relief as this Honorable Court deems just and appropriate.
                      COUNT II – VIOLATIONS OF THE DISCHARGE INJUNCTION

   46. Plaintiff restates and realleges paragraphs 1 through 45 as though fully set forth herein.

               a. Section 11 U.S.C. § 524(a)(2)

   47. Pursuant to 11 U.S.C. § 524(a)(2), a discharge order “operates as an injunction” against

acts to collect discharged debts.

   48. Under Section 524, the Discharge Order “operates as an injunction against the

commencement or continuation of an action, the employment of process, or an act, to collect,

recover or offset any such debt as a personal liability of the debtor ....” 11 U.S.C. § 524(a)(2).

Caban v. HSBC Mortg. Servs., 373 F. Supp. 3d 709, 715 (N.D. Tex. 2016).

   49. “In cases in which the discharge injunction was violated willfully, courts have awarded

debtors actual damages, punitive damages and attorney's fees.” In re Fauser, No. 10-31501, 2015

WL 877451, at *4 (Bankr. S.D. Tex. Feb. 26, 2015).

               b. Defendant’s conduct was perpetual, willful, and wanton

   50. Defendant violated the discharge injunction by willfully obtaining Plaintiff’s consumer

report from the CRAs, in spite of having actual notice of Plaintiff’s bankruptcy and the discharged

status of the subject debt.

   51. Defendant received written notice of Plaintiff’s bankruptcy discharge by the BNC.

                                                7
             Case 5:21-cv-00453 Document 1 Filed 05/06/21 Page 8 of 9




   52. Yet, Defendant then attempted to unlawfully obtain Plaintiff’s consumer report.

   53. Defendant should have implemented procedures and trained its employees in order to

discourage and also prevent willful and wanton violations of the Bankruptcy Code.

   54. Defendant’s conduct demonstrates that it has no such system in place to protect the rights

of innocent consumers under the protection of the Bankruptcy Code.

   55. Based on the broad language of the Bankruptcy Code, Defendant willfully used credit

reporting in an effort to collect a discharged debt from Plaintiff, in violation of the discharge

injunction, thus warranting sanctions and punitive damages to deter future conduct of a similar

nature.

   WHEREFORE, Plaintiff, GEORGE P. SCHNEIDER, JR., respectfully requests that this

Honorable Court enter judgment in his favor as follows:

   a. Hold Defendant in civil contempt of the Order of Discharge pursuant to 11 U.S.C. §§ 524
      and 105;

   b. Order Defendant to pay Plaintiff for his actual damages, in an amount to be determined
      by the Court, as a result of the civil contempt of the Order of Discharge pursuant to 11
      U.S.C. §§ 524 and 105;

   c. Order Defendant to pay punitive damages, in an amount to be determined by the Court,
      for the civil contempt of the Order of Discharge pursuant to 11 U.S.C. §§ 524 and 105;

   d. Order Defendant to pay Plaintiff his reasonable legal fees and expenses for violations of
      the Order of Discharge pursuant to 11 U.S.C. §§ 524 and 105;

   e. Enjoining Defendant from further contacting Plaintiff; and

   f. Provide such other and further relief as the Court may deem just and proper;


DATED this 6th day of May, 2021.                    Respectfully Submitted,

                                                    /s/ Taxiarchis Hatzidimitriadis
                                                    Taxiarchis Hatzidimitriadis #6319225
                                                    CONSUMER LAW PARTNERS, LLC
                                                    333 N. Michigan Ave., Suite 1300

                                               8
Case 5:21-cv-00453 Document 1 Filed 05/06/21 Page 9 of 9




                               Chicago, Illinois 60601
                               (267) 422-1000 (phone)
                               (267) 422-2000 (fax)
                               teddy@consumerlawpartners.com

                               Attorneys for Plaintiff,
                               George P. Schneider, Jr.




                           9
